COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rodney Carnell Mays v. The State of Texas

Appellate case number:    01-13-00805-CR

Trial court case number: 1875634

Trial court:              County Court at Law No. 7 of Harris County

       This is an appeal from a sentence imposed on September 4, 2013. Appellant filed his
notice of appeal on September 6, 2013. See TEX. R. APP. P. 26.2. The record was due on
November 4, 2013. See TEX. R. APP. P. 4.1(a), 35.2. The clerk’s record was filed on October 29,
2013. The reporter’s record has not been filed.
        On January 16, 2014, the Court granted in part appellant’s motion for extension of time
to pay for the reporter’s record. The Court further notified appellant that unless appellant either
paid or provided proof of having made payment arrangements for the reporter’s record by
January 22, 2014, the Court may consider and decide only those issues or points that do not
require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.
        As stated in the Court’s January 16, 2014 order, appellant’s brief is ORDERED filed
with this Court no later than February 21, 2014. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if
any, must be filed within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P.
38.6(b).
       It is so ORDERED.




Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court

Date: February 6, 2014